DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lancester (US 2014/0167528 hereinafter Lancester).
As to claim 16, Lancester discloses in Figs. 1-4, a method of determining an impedance of a bypass element coupled to an electric meter (see the abstract), coupled across a phase line input terminal and a corresponding phase line output terminal of the electric meter, in parallel with a measurement path of the electric meter (paras 0023, 0024), so as to at least partially bypass a current sensor in the measurement path (paras 0026, 0035, 0036) the method comprising: measuring an apparent impedance of the current sensor (paras 0023, 0024, 0026, 0035); and determining an impedance of the bypass element based at least in part on the apparent impedance of the current sensor and a known impedance of the current sensor (paras 0035, and 0036 as shown in Figs. 2-4)

As to claim 20, Lancester discloses in Figs. 1-4, further comprising: measuring, using the current sensor, a meter current flowing through the measurement path; and determining the actual energy consumed based at least in part on the meter current and the bypass current (paras 0024, 0027, via 116 as shown in Fig. 2).
Allowable Subject Matter
Claims 1-15 allowed.
Claims 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1-15, the prior art in record alone and/or in combination with the other prior does not disclose the features of “determine a bypass impedance between the phase line input terminal and .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        3/13/2021